COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Chester McGee v. The State of Texas

Appellate case number:    01-11-00937-CR

Trial court case number: 090213116

Trial court:              155th District Court of Waller County

       The trial court’s judgment in the above-referenced case was signed October 17, 2011.
The trial court determined that appellant is indigent for purposes of obtaining a free record on
appeal. The clerk’s record has been filed. The reporter’s record, which was due December 6,
2011, has not been filed.

       The Court has granted the court reporter, Vicki L. Brown, two extensions of time to file
the reporter’s record. On August 20, 2012, the Court notified Ms. Brown that the reporter’s
record had not been received for filing and directed that the record be filed no later than
September 19, 2012. See TEX. R. APP. P. 35.1, 37.3(a)(1). On September 17, 2012, the Court
received a letter from the trial court, stating that it had directed Ms. Brown to work on two other
cases and then to work on the record in this case. On October 28, 2012, Ms. Brown requested an
extension of time, stating that she would file the record by December 30, 2012. The motion is
denied. The reporter’s record still has not been filed.

       It is ORDERED that court reporter Vicki L. Brown file in this Court no later than
5:00 p.m., January 31, 2013 the complete reporter’s record, with all requested exhibits. No
further motions for extension of time will be entertained. Failure to comply with this order
may result in the issuance of a show cause order, notice, and service of citation against
Vicki L. Brown, commanding her to appear before this Court to show cause why she
should not be held in contempt.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court

Date: January 18, 2013